Robbery is the offense; penalty assessed at confinement in the penitentiary for ten years. *Page 403 
In the first count of the indictment the appellant was charged with robbery by assault upon the person of T.P. Strickland and taking from him fifty-four dollars in money.
The evidence heard in the trial court is not brought forward for review.
The verdict declared the appellant guilty as charged in the first count of the indictment and fixed his penalty as above stated, namely, confinement in the penitentiary for ten years.
A motion for new trial was filed but in the absence of the facts before the court nothing is perceived in the motion which would affect the verdict or authorize a reversal of the judgement. The motion was controverted. The trial judge heard the conflicting views and passed upon the motion. As the record appears, the conclusion of the trial judge is binding upon this court.
The sentence is properly written and condemns appellant to confinement in the penitentiary for not less than five nor more than ten years.
We find in the record a written statement by the appellant to the effect that he was not able to pay for a statement of facts. Nothing in the record discloses that a motion to require the court reporter to make a statement of facts without payment was presented to the trial judge or that he acted in the matter.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.